DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga et al. 20020189906 in view of Connelly 2011/0048823 


Claims 1-9, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tominaga et al. 20020189906 in view of Connolly et al. US 2011/0048823

Regarding claim 1, Tominaga discloses an apparatus for storing energy, comprising: 
a two-quadrant chopper (Fig. 2, item 11), 

a control device (Fig. 1, items 20/21/25) for controlling a current flowing in accordance with the transport of the energy, (Para. 0050, 0057) 
the control device controlling the current flowing in accordance with the transport on the basis of a thermal load on the at least one energy store (Para. 0050, 0070), 
Tominaga do not teach wherein the thermal load is based on the product of the current flowing, squared and a time interval being dependent on an associated thermal time constant of the energy store, the thermal time constant being obtained from a power dissipation and a thermal mass of the energy store; the current flowing, squared is controlled at a minimum in order to reduce a thermal load on the energy store, 
However, Connolly teach wherein the thermal load is based on the product of the current flowing, squared and a time interval being dependent on an associated thermal time constant of the energy store, (Para. 0016-0018) the thermal time constant being obtained from a power dissipation and a thermal mass of the energy store; (Para. 0019) the current flowing, squared is controlled at a minimum in order to reduce a thermal load on the energy store, (Para. 0016-0018) 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the thermal load is based on the product of the current flowing, as per Connelly, the motivation being that “Enables controller to operate the system and manage the battery such that the accumulation value will not exceed a predetermined amount while still attempting to attain the best performance.”

having a ramp. 
However Owen disclosed wherein the control operation includes a shaping of a current pulse having a ramp. (Para. 0044…..Power supply 144 with thermal sensing circuitry is controlled by a computer 145, Para. 0045…..As seen in FIG. 9, various ramped current pulses are seen in the graphical illustrations labeled 3.1, 3.2, and 3.3).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the control operation includes a shaping of a current pulse having a ramp, as per Owen, the motivation being that “Pulse ramp shapes allow more reliability by not overly stressing the solid-state light devices beyond what the application requires.”

Regarding claim 2, Tominaga disclosed the apparatus according to claim 1, wherein the control device is configured to reduce a current flowing to and from the at least one energy store in the event of the thermal load exceeding a predetermined first load threshold value. (Para. 0050)
 
Regarding claims 3, Tominaga disclosed the apparatus according to claim 1, wherein the control device is configured to interrupt a current flowing to and from the at least one energy store or vice versa in the event of the thermal load exceeding a predetermined first load threshold value. (Para. 0059)
 


Regarding claims 5, Tominaga disclosed the apparatus according to claim 1, wherein the control device is configured to determine the thermal load based on a model using one or more 
variables associated with the at least one energy store, wherein the one or more variables comprise one or more elements from the following group of variables: 
a current load on the at least one energy store, an ambient temperature of the at least one energy store, a temperature of the at least one energy store, an internal resistance of the at least one energy store, a thermal resistance of the at least one energy store and a thermal time constant of the at least one energy store. (See flowchart of Fig. 14 Para. 0115) Note: Tominaga teach at Fig. 14, 1311, the model as interpreted by the examiner, a current load on the at least one energy store as a variable to determine the thermal load.

Regarding claim 6, Tominaga disclosed the apparatus to claim 1, wherein the two-quadrant chopper, for a voltage conversion, comprises a coil for storing energy (27), wherein the control device is configured to vary a modulation index on the basis of a magnitude of the current flowing through the coil and on the basis of the thermal load on the at least one energy store, and wherein the control device is configured to operate the two-quadrant chopper using the modulation index. (See Fig. 2 item 27)  Note: Reactor 27 is being treated as coil for storing energy.



Regarding claim 16, Tomingia discloses a method for storing energy using an apparatus, wherein 
	a two-quadrant chopper (Fig. 2, item 11) is connected to a converter (Fig, item 2) DC link (See DC link bus at capacitor 3), comprising the following steps: 
transporting energy from the converter DC link (3) to at least one energy store or vice versa by the two-quadrant chopper (11), so that a current flows in accordance with the transport of the energy (Para. 0050, 0055, 0070), and 
controlling the current flowing in accordance with the transport of the energy by a control device (Switch 24, is considered a the control device) on the basis of a thermal load on the at least one energy store wherein the thermal load is based on the product of the current flowing (Para. 0050), Note: the examiner has interpreted the thermal load as the power stored in the capacitor which is a function of the current.
wherein a state of charge of the energy store is measured (item13), the measurement being taken as a basis for controlling a discharge current so that as soon as the state of charge reaches a predetermined percentage, the discharge current is interrupted. (Para. 0017, 0058, 0070)



Regarding claims 18, Tominaga disclosed the drive system according to claim 10, wherein the control device is configured to reduce and/or interrupt a current flowing from the converter DC link to the at least one energy store or vice versa in the event of the thermal load exceeding a predetermined first load threshold value. (Para. 0050)


Regarding claims 7, Tominaga disclosed the apparatus to claim 1, 
Tominaga do not disclose wherein a communication interface is provided that is 
configured to receive configuration data for the control device via a communication network.
	However, Connolly disclose wherein a communication interface (user interface 34) is provided that is configured to receive configuration data for the control device via a communication network. (Para.0012)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a communication interface is provided that is configured to receive configuration data for the control device via a communication network. as per Connelly, the motivation being that “Enables controller to operate the system and manage the battery such that the accumulation value will not exceed a predetermined amount while still attempting to attain the best performance.”

Regarding claims 8, Tominaga disclosed the apparatus to claim 1, 
Tominaga do not disclose wherein a communication interface is provided that is configured to send a status signal corresponding to a status of the at least one energy store via a communication network. 
However, Connelly disclose wherein a communication interface (user interface 34) is provided that is configured to send a status signal corresponding to a status of the at least one energy store via a communication network. (Para. 0012-13) Note: controller 32 may be of general construction having a central processing unit (CPU), various co-processors, a read only memory (ROM), a random access memory (RAM), an input for selectively receiving data via a data link from various vehicle components including the prime movers and related components. The examiner has taken the position that a status of the at least one energy, will be stored in the memory of the processor.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a communication interface is provided that is configured to send a status signal corresponding to a status of the at least one energy store via a communication network as per Connelly, the motivation being that “Enables controller to operate the system and manage the battery such that the accumulation value will not exceed a predetermined amount while still attempting to attain the best performance.”



Claims 10-13, 15, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga et al. 20020189906 in view of Niwa US 2014/0210389 

Regarding claim 10, Tominaga discloses a drive system comprising: 
an electric motor (Fig. 1, item 5) connected to a converter (Fig. 1, item 2) having a converter DC link (Fig. 1, See bus connection of Capacitor 3) 
a power supply (Fig. 1, item 1) connected to the converter, the uses a three-phase mains voltage (See commercial three-phase AC power source 1 connected to converter 2), 
a two-quadrant chopper (Fig. 2, item 11) connected to the converter DC link, 
at least one energy store (Fig. 1, item 10 or 3) connected to the two-quadrant chopper, for storing energy, (Para. 0047)
the two-quadrant chopper being used to transport energy from the converter DC link to the at least one energy store or vice versa, (Para. 0055)
a control device (Fig. 1, item 20) for controlling a current flowing in accordance with the transport of the energy, (Para. 0057)
the control device being configured to control the current flowing in  accordance with the transport on the basis of a thermal load on the at least one energy store, (Para. 0050)
Tominaga do not disclose wherein in the event of failure of the three-phase mains voltage of the power supply, energy from the energy store is transferred to the DC link independently of the thermal load of the energy store. 
However, Niwa disclose wherein in the event of failure of the three-phase mains voltage of the power supply, energy from the energy store is transferred to the DC link (13) independently of the thermal load of the energy store. (Para. 0022 FIG. 21 illustrates voltage 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transferred to the DC link independently of the thermal load of the energy store per Niwa, the motivation being that “The device efficiently utilizes the energy stored in an electric storage device as the energy for a protecting operation at the time of power failure.”


Regarding claim 11, Tominaga disclosed the drive system according to claim 10, wherein the control device (Fig. 1, item 20) is configured to control a first proportion of an energy needed for a motor mode of the electric motor (Abstract, Para, 0049), (Note: Tominaga discloses that the controller controls a motor based on the AC power of a variable voltage and a variable frequency supplied from the inverter so as to operate an elevator), 
which proportion is provided by the power supply (Fig. 1 item 1), and a second proportion of the energy needed for the motor mode of the electric motor, which proportion is provided by the at least one energy store (Fig. 1, item 10), on the basis of the thermal load. (Para. 0008-0009)

Regarding claims 12, Tominaga disclosed the drive system according to claim 10, wherein the control device is configured to reduce and/or interrupt a current flowing from the converter DC link to the at least one energy store or vice versa in the event of the thermal load exceeding a predetermined first load threshold value. (Para. 0050)

Regarding claim 13, Tominaga disclosed the drive system according to claim 10, wherein the control device is configured to reduce an energy storable in the at least one energy store in the event of the thermal load exceeding a predetermined second load threshold value. (Para. 0050)

Regarding claims 14, Tominaga disclosed the apparatus according to claim 10, wherein the control device is configured to determine the thermal load based on a model using one or more variables associated with the at least one energy store, wherein the one or more variables comprise one or more elements from the following group of variables: 
a current load on the at least one energy store, an ambient temperature of the at least one energy store, a temperature of the at least one energy store, an internal resistance of the at least one energy store, a thermal resistance of the at least one energy store and a thermal time constant of the at least one energy store. (See flowchart of Fig. 14 Para. 0115) Note: Tominaga teach at Fig. 14, 1311, the model as interpreted by the examiner, a current load on the at least one energy store as a variable to determine the thermal load.

Regarding claim 15 Tominaga disclosed the apparatus to claim 10, wherein the two-quadrant chopper, for a voltage conversion, comprises a coil for storing energy (27), wherein the control device is configured to vary a modulation index on the basis of a magnitude of the current flowing through the coil and on the basis of the thermal load on the at least one energy store, and wherein the control device is configured to operate the two-quadrant chopper using the modulation index. (See Fig. 2 item 27)  Note: Reactor 27 is being treated as coil for storing energy.

Regarding claims 19, Tominaga disclosed the method according to claim 10, wherein the control device reduces an energy storable in the at least one energy store in the event of the thermal load exceeding a predetermined second load threshold value. (Para. 0050) 

 Regarding claim 20, Tominaga disclosed the apparatus according to claim 10, wherein the control device is configured to determine the thermal load based on a model using one or more variables associated with the at least one energy store (the energy is stored in capacitor 3), wherein the one or more variables comprise one or more elements from the following group of variables: 
a current load on the at least one energy store, an ambient temperature of the at least one energy store, a temperature of the at least one energy store, an internal resistance of the at least one energy store, a thermal resistance of the at least one energy store and a thermal time constant of the at least one energy store. (See flowchart of Fig. 14 Para. 0115) Note: Tominaga teach at Fig. 14, 1311, the model as interpreted by the examiner, a current load on the at least one energy store as a variable to determine the thermal load.

Regarding claim 21, Tominaga disclosed the apparatus to claim 10, wherein the two-quadrant chopper, for a voltage conversion, comprises a coil for storing energy (27), wherein the control device is configured to vary a modulation index on the basis of a magnitude of the current flowing through the coil and on the basis of the thermal load on the at least one energy store, and wherein the control device is configured to operate the two-quadrant chopper using the modulation index. (See Fig. 2 item 27)  Note: The reactor 27 is being treated as coil for storing 
.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga et al. 20020189906 in view of Connelly 2011/0048823

Regarding 22, Tominaga disclosed the apparatus to claim 10, 
Tominaga do not disclose wherein a communication interface is provided that is 
configured to receive configuration data for the control device via a communication network.
	However, Connolly disclose   wherein a communication interface (user interface 34) is provided that is configured to receive configuration data for the control device via a communication network. (Para.0012)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a communication interface is provided that is configured to receive configuration data for the control device via a communication network. as per Connelly, the motivation being that “Enables controller to operate the system and manage the battery such that the accumulation value will not exceed a predetermined amount while still attempting to attain the best performance.”
                                                                                                                                                             Regarding claims 23, Tominaga disclosed the apparatus to claim 10, 
Tominaga do not disclose wherein a communication interface is provided that is configured to send a status signal corresponding to a status of the at least one energy store via a communication network. 
Note: controller 32 may be of general construction having a central processing unit (CPU), various co-processors, a read only memory (ROM), a random access memory (RAM), an input for selectively receiving data via a data link from various vehicle components including the prime movers and related components. The examiner has taken the position that a status of the at least one energy, will be stored in the memory of the processor.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a communication interface is provided that is configured to send a status signal corresponding to a status of the at least one energy store via a communication network as per Connelly, the motivation being that “Enables controller to operate the system and manage the battery such that the accumulation value will not exceed a predetermined amount while still attempting to attain the best performance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846